EXHIBIT 10.1

 

THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) dated
effective as of June 6, 2014, is entered into by and among LRE OPERATING, LLC, a
Delaware limited liability company (“Borrower”), LRR ENERGY, L.P., a Delaware
limited partnership,  (“Parent”), the financial institutions party to the Credit
Agreement referenced below (each a “Lender” and collectively, the “Lenders”),
and WELLS FARGO ENERGY CAPITAL, INC., a Texas corporation, as administrative
agent for the benefit of the Lenders (in such capacity, together with its
successors in such capacity, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Parent, Administrative Agent and the Lenders have entered
into that certain Second Lien Credit Agreement dated as of June 28, 2012, as
amended by that certain First Amendment dated effective March 21, 2013 and as
amended by that certain Second Amendment dated effective February 12, 2014 (as
further amended, modified or restated from time to time prior to the date
hereof, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Credit Agreement be amended as set
forth herein; and

 

WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto have agreed to so amend the Credit Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:

 

SECTION 1.                         Terms Defined in Credit Agreement.  As used
in this Amendment, except as may otherwise be provided herein, all capitalized
terms defined in the Credit Agreement shall have the same meaning herein as
therein, all of such terms and their definitions being incorporated herein by
reference. The Credit Agreement, as amended by this Amendment, and as may be
further amended, modified or restated, is hereinafter called the “Agreement”.

 

SECTION 2.                         Amendments to Credit Agreement.  Subject to
the conditions precedent set forth in Section 3 hereof, the following definition
in Section 1.02 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“2014 Permitted Issuances” means those certain issuances of Equity Interests by
the Parent consummated on and before September 30, 2014.”

 

SECTION 3.                         Conditions of Effectiveness.  The obligations
of Administrative Agent and the Lenders to amend the Credit Agreement as
provided herein are subject to the fulfillment of the following conditions
precedent:

 

(a)                                 Borrower, Parent and each Lender shall have
delivered to Administrative Agent multiple duly executed counterparts of this
Amendment;

 

(b)                              no Material Adverse Effect shall have occurred;
and

 

--------------------------------------------------------------------------------


 

(c)                               no Default or Event of Default shall have
occurred.

 

SECTION 4.                         Representations and Warranties.  Each of
Borrower and Parent represents and warrants to Administrative Agent and the
Lenders, with full knowledge that the Lenders are relying on the following
representations and warranties in executing this Amendment, as follows:

 

(a)                                 the representations and warranties of the
Loan Parties set forth in the Agreement and in the other Loan Documents shall be
true and correct in all material respects (except that any such representations
and warranties that are qualified by materiality shall be true and correct in
all respects) on and as of the date first written above except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date first written above such representations and
warranties shall continue to be true and correct in all material respects
(except that any such representations and warranties that are qualified by
materiality shall be true and correct in all respects) as of such specified
earlier date; and

 

(b)                              before and after giving effect to this
Amendment, no Default or Event of Default will exist.

 

SECTION 5.                         Reference to and Effect on the Agreement. 
Upon the effectiveness hereof, on and after the date hereof, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby.

 

SECTION 6.                         Cost, Expenses and Taxes.  Borrower agrees to
pay all reasonable legal fees and expenses to be incurred in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered in connection with the
transactions associated herewith, including reasonable attorneys’ fees and
out-of-pocket expenses of Administrative Agent and the Lenders, and agrees to
save Administrative Agent and each lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such fees.

 

SECTION 7.                         Extent of Amendment.  Except as otherwise
expressly provided herein, neither the Agreement nor the other Loan Documents
are amended, modified or affected by this Amendment.  Borrower and Parent each
hereby ratifies and confirms that:

 

(a)                                 except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Agreement remain in full force and effect and each of the Loan
Documents to which it is a party are and remain legal, valid and binding
obligations of the parties enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(b)                                                      the Mortgaged Property
and the Collateral (as defined in that certain Guaranty Agreement) is unimpaired
by this Amendment and any and all liens, security interests and other security
or Collateral now or hereafter held by Administrative Agent or the Lenders as
security for payment and performance of the obligations are hereby renewed and
carried forth to secure payment and performance of all of the Indebtedness; and

 

(c)                                                       nothing in this
Amendment implies any obligation on the part of Administrative Agent or the
Lenders, and neither Administrative Agent nor the Lenders shall be obligated, at
any time, to grant further amendments.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.                         Claims. As additional consideration to the
execution, delivery, and performance of this Amendment by the parties hereto and
to induce Administrative Agent and the Lenders to enter into this Amendment,
each of Borrower and Parent represents and warrants that it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Indebtedness
of any Loan Party to Administrative Agent or the Lenders.

 

SECTION 9.                         Waiver and Release.  In consideration of the
amendments herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and Parent hereby
waives, remises, releases, and forever discharges each Lender and the
Administrative Agent, its predecessors and its successors, assigns, affiliates,
shareholders, directors, officers, accountants, attorneys, employees, agents,
representatives, and servants (collectively, the “Released Parties”) of, from
and against any and all claims, actions, causes of action, suits, proceedings,
contracts, judgments, damages, accounts, reckonings, executions, and liabilities
whatsoever of every name and nature, whether known or unknown, whether or not
well founded in fact or in law, and whether in law, at equity, or otherwise,
which the undersigned ever had or now has for or by reason of any matter, cause,
or anything whatsoever to this date relating to or arising out of the Loans, or
any of them, or any of the Loan Documents, including without limitation any
actual or alleged act or omission of any of the Released Parties with respect to
the Loans, or any of them, or any of the Loan Documents, or any Liens or
Collateral in connection therewith, or the enforcement of any of such Lender’s
or the Administrative Agent’s rights or remedies thereunder.  The terms of this
waiver and release shall survive the termination of this Amendment, the Loans,
or the Loan Documents and shall remain in full force and effect after the
termination thereof.

 

SECTION 10.                  Counterparts; Integration. Sections
12.06(a) (Counterparts) and 12.06(b) (Integration) of the Credit Agreement are
hereby incorporated into this Amendment, mutatis mutandis, as a part hereof for
all purposes.

 

SECTION 11.                  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York, except to the extent that federal laws of the United
States of America apply. SECTIONS 12.09(b) (JURISDICTION) AND 12.09(c) (WAIVER
OF JURY TRIAL) OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED INTO THIS
AMENDMENT, MUTATIS MUTANDIS, AS A PART HEREOF FOR ALL PURPOSES.

 

SECTION 12.                  Headings.  Section headings in this Amendment are
included herein for convenience and reference only and shall not constitute a
part of this Amendment for any other purpose.

 

SECTION 13.                  No Waiver.  Borrower and Parent each agrees that no
Event of Default and no Default has been waived or remedied by the execution of
this Amendment by Administrative Agent and the Lenders, and any such Default or
Event or Default heretofore arising and currently continuing shall continue
after the execution and delivery hereof.  Nothing contained in this Amendment
nor any past indulgence by Administrative Agent or the Lenders, nor any other
action or inaction on behalf of Administrative Agent or the Lenders (i) shall
constitute or be deemed to constitute a waiver of any Defaults or Events of
Default which may exist under the Agreement or the other Loan Documents, or
(ii) shall constitute or be deemed to constitute an election of remedies by
Administrative Agent or the Lenders or a waiver of any of the rights or remedies
of Administrative Agent or the Lenders provided in the Agreement or the other
Loan Documents or otherwise afforded at law or in equity.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized.

 

 

BORROWER:

 

 

 

LRE OPERATING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

CFO

 

 

 

PARENT:

 

 

 

LRR ENERGY, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By: LRE GP, LLC, its general partner

 

 

 

 

By:

/s/ Jaime R. Casas

 

 

Name:

Jaime R. Casas

 

 

Title:

CFO

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

a Texas corporation, as Administrative Agent

 

 

 

By:

/s/ Charles O’Brien III

 

Name:

Charles O’Brien III

 

Title:

Assistant Vice President

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Charles O’Brien III

 

Name:

Charles O’Brien III

 

Title:

Assistant Vice President

 

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------